DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed February 2, 2022, with respect to the 35 U.S.C 103 rejections have been fully considered and are persuasive.  The rejection of claims 1-20 have been withdrawn.  The examiner states in page 5 of the rejection section 10 that the combination of Annigeri and Rawlings teaches that both the base and top layer taper to zero which is contrary to the claim limitations of claims 1 and 11 which require the top coat to increase in the direction of the leading edge towards the trailing edge. 
A new rejection necessitated by amendment based on Shim et al. (U.S Pre-Grant Publication 20140272166) is presented below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 11-15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (U.S Pre-Grant Publication 20140272166).
Regarding claim 1, Shim discloses:
An airfoil for a turbomachine {Figure 3 (14)}, the airfoil comprising:
a root {Figure 2A unlabeled at the bottom of airfoil (14), radially inner part connected to platform};
a tip spaced radially outward from the root {Figure 2A most radially outer part of (14)},
the root and the tip defining a span of the airfoil therebetween {Figure 2A airfoil (14) has the defined span};
a leading edge extending across the span of the airfoil from the root to the tip {Figure 3 leading edge (12) extends the span in/out of the page};
a trailing edge downstream of the leading edge along a flow direction {Figure 3 trailing edge is unlabeled, is opposite of (12)},
the trailing edge extending across the span of the airfoil from the root to the tip {Figure 3 the trailing edge extends the span in/out of the page};
a pressure side surface extending between the root and the tip and extending between the leading edge and the trailing edge {Figure 3 (16)};
a suction side surface extending between the root and the tip and extending between the leading edge and the trailing edge {Figure 3 (18)},
the suction side surface opposing the pressure side surface {Figure 3 (18) is opposite (16)}; and
a thermal barrier coating on the pressure side surface and the suction side surface {Figure 3 coatings (31) and (32) are on both pressure and suction sides; these coatings are thermal barrier coatings based on [0024],[0025], and [0028]}
the thermal barrier coating comprising a base layer and a top coat {Figure 3 base layer (31) and top coat (32); (32) is outward of (31) at the transition between the two coatings},
wherein a thickness of the base layer decreases in a direction from the leading edge towards the trailing edge across each of the pressure side surface and the suction side surface {Figure 3 (31) decreases in thickness from the leading edge toward the trailing edge on both pressure and suction sides} with a maximum thickness of the base layer at the leading edge {Figure 3 (31) has max thickness at leading edge (12)}, and
wherein a thickness of the top coat increases in the direction from the leading edge towards the trailing edge across each of the pressure side surface and the suction side surface {Figure 3 (32) increases in thickness from the leading edge toward the trailing edge as the transition from (31) to (32) causes (32) to thicken}.
Regarding claim 2, Shim further discloses wherein the thickness of the base layer tapers continuously from the leading edge towards the trailing edge across each of the pressure side surface and the suction side surface {Figure 3 (31) does a continuous taper for a short length from the leading edge towards the trailing edge once it begins tapering as (32) becomes the coating; the claim says “toward” and not “to”}.
Regarding claim 3, Shim further discloses wherein the thickness of the base layer at the leading edge is greater than the thickness of the top coat at the leading edge {Figure 3 (31) is thicker at leading edge than (32)}
Regarding claim 4, Shim further discloses wherein the thickness of the base layer proximate to the trailing edge is less than the thickness of the top coat proximate to the trailing edge {Figure 3 base layer (31) thickness is zero at trailing edge which is less than thickness of (32) at the trailing edge}.
Regarding claim 5, Shim further discloses where there is no top coat at the leading edge {Figure 3 (32) is not present at (12)}.
Regarding claim 8, Shim further discloses further comprising a substrate, wherein the thermal barrier coating is formed on an exterior surface of the substrate {[0025] thermal barrier coatings (31) and (32) are applied to the nominal airfoils on the exterior; [0024]}.
Regarding claim 9, Shim further discloses further comprising a bond coat formed directly on the exterior surface of the substrate, wherein the thermal barrier coating is formed directly on the bond coat {[0030], bond coat is between coatings and substrate of the airfoil}.
Claim 11-15 and 18-19 are identical to claims 1-5 and 8-9 besides the preamble and are addressed in the same manner.  The rejections will not be repeated for the sake of brevity and clarity.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Levine (U.S Pre-Grant Publication 20150369060) hereinafter Levine.
Regarding claim 6, Shim discloses claim 1, but is silent regarding the precise distribution across chord of the airfoil of the total thickness of the thermal barrier coatings.
Levine pertains to thermal barrier coatings on airfoils.  Levine teaches wherein the total thickness of the thermal barrier coating is constant along a direction from the leading edge to the trailing edge across a majority of the airfoil on each of the pressure side surface and the suction side surface {[0023] has a constant thickness except for up to 15% of the chord}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a total constant thickness for the airfoil of Shim as taught by Levine.  One of ordinary skill in the art would be required to choose a distribution for the total thickness and motivated to choose a constant total thickness as they are well known in the art {Levine [0023]}.   
Claim 16 is identical to claim 6 besides the preamble and are addressed in the same manner.  The rejections will not be repeated for the sake of brevity and clarity.  
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Papple et al. (U.S Pre-Grant Publication 20160108742) hereinafter Papple.
Regarding claim 7,  Shim discloses claim 1, but is silent regarding the thermal barrier coating thickness profiles of the two layers across the airfoil in the spanwise direction.  Shim is therefore silent regarding “wherein the thickness of the base layer varies across the span of the airfoil”.
Papple pertains to thermal barrier coatings for blades.  Papple teaches wherein the thickness of the base layer varies across the span of the airfoil {[0024] there is no TBC at the fillet which results in a variation of thickness compared to the rest of the airfoil in the spanwise direction}.  
One of ordinary skill in the art would have to choose distributions of thickness of the two TBC layers along the airfoil.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a configuration where there is no TBC coating layers of Shim at the fillet as taught by Papple.  One of ordinary skill in the art would be motivated to do so to reduce thermal gradients that may lead to fissures in the fillet {Papple [0024]}.
Claim 17 is identical to claim 7 besides the preamble and are addressed in the same manner.  The rejections will not be repeated for the sake of brevity and clarity.  
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Annageri et al. (U.S Pre-Grant Publication 20070254181) hereinafter Annageri.
Regarding claim 10, Shim discloses the thermal barrier coating comprises a ceramic material {0024]/[0028]}.  Shim is silent regarding the material of the substrate (or nominal airfoil).
Annageri pertains to thermal barrier coatings on airfoils.  Annageri teaches wherein the substrate comprises a metallic material {[0018]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a metallic airfoil (substrate) for the airfoil of Shim as taught by Annageri.  One of ordinary skill in the art would be required to choose a material for the airfoil and motivated to choose a metallic airfoil as they are well known in the art based on their strength and commonly have ceramic thermal barrier coatings {Annageri [0018]}.   
Claim 20 is identical to claim 10 besides the preamble and are addressed in the same manner.  The rejections will not be repeated for the sake of brevity and clarity.  





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745